DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I (claims 1-13 and 16) in the reply filed on 9/7/2022 is acknowledged.
Claim 15 has been cancelled.
Claims 1-14 and 16 are pending.
Claim 14 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1-13 and 16, drawn to a method for determining the presence of a target antigen in a tumor sample, are examined on merits.

Information Disclosure Statement
The information disclosure statement (s) (IDS) submitted on 1/6/2020 are/is considered by the examiner and initialed copies/copy of the PTO-1449 are/is enclosed.

Claim Objection
Claim 12 is objected to because of typographical error as “Fo1R1” recited in the claim.  The specification names the term as FolR1.  Amending the claim to “FolR1 is required. It would be appreciated if applicant could spell out the abbreviation (Folate Receptor 1) when first used in the claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Written Description: antibody and anti-idiotypic antibody structure and binding epitopes

Claims 1-13 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Possession may be shown, for example for the claimed method, by describing an actual reduction to practice of the claimed invention by showing that the inventor constructed an embodiment or performed a process that met all the limitations of the claim and determined that the invention would work for its intended purpose. For claimed product the specification must provide sufficient distinguishing identifying characteristics of the genus, including disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. 
The claims are broadly drawn to:
An in vitro method for determining the presence of a target antigen in a tumor sample comprising the steps of: i) providing a tumor sample; ii) providing reporter cells comprising a reporter gene under the control of a signal transducing cell surface receptor; iii) adding to the tumor sample a bispecific antibody comprising: a) a first antigen binding moiety capable of specific binding to a target antigen; and b) a second antigen binding moiety capable of specific binding to the signal transducing cell surface receptor; iv) adding the reporter cells to the tumor sample; and v) determining the presence of the target antigen by determining the expression of the reporter gene, 
The method further comprising masking moiety covalently attached to the second antigen binding moiety through a protease-cleavable linker, wherein the masking moiety is capable of specific binding to the idiotype of the second antigen binding moiety thereby reversibly concealing the second antigen binding moiety;
Wherein the masking moiety is an anti-idiotypic scFv to ……

 Thus, the claims encompass a method of using a (any) bispecific antibody to a tumor antigen and a (any) signal transducing cell surface receptor, and/or the bispecific antibody having one arm being masked with anti-idiotypic antibody to the antibody binding to signal cell surface receptor.  The claims do not teach general structures of the bispecific antibody and anti-idiotypic as well as the antigens/epitopes that claimed bispecific antibodies bind to. 
  The specification states the present invention relates a new cell base assay for determining an antigen expression in primary tumor sample (page 1).  The specification teaches Jurkat-NFAT cell line used as reporter cell that expresses human CD3ε receptor and luciferase gene that is expressed and measured.  The specification then teaches bispecific antibody comprising two arms binding CD3ε and a tumor antigen (figure 1), wherein in the anti-CD3 binding arm in the bispecific antibody is masked with anti-CD3 idiotypic scFv with protease cleavage linker (figure 2).  The specification teaches a couple of anti-FolR1/anti-CD3 T cell masked with anti-idiotypic scFv linked with different protease linkers (figure 2a-c and example 1) and anti-tumor antigen being anti-FolR1 antibody (page 72, figure 2d-e) that has the same common light chain as anti-CD3 antibody. 
However, the specification does not describe distinguishing and identifying features of a representative number of the genus of tumor antigens and anti-CD3 anti-idiotypic to which the claims are drawn, so that the skilled artisan could immediately envision, or recognize at least a substantial number of members of the claimed genus of bispecific antibody as well as the antibody masked with anti-idiotypic scFv. Therefore, since the specification fails to adequately describe at least a substantial number of members of the genus of antigens, genus of the antibodies, and genus of anti-idiotypic scFv, which the claims are based. The specification fails to adequately describe at least a substantial number of members of the claimed genus that can be used for claimed method for antigen determination as recited in the base claim.
The courts have decided:
The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).  Furthermore, the written description provision of 35 USC § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
Antibody has following characteristics:
The term “antibody” does impart some structure, the structure that is common to antibodies is generally unrelated to antigen-binding function.  Correlation between structure and function is less likely for antibodies than for other molecules.

The CDRs are generally considered to be the region of contact between the antibody and the antigen.  While CDRs are necessary for binding, they are highly diverse in structure, and their sequence does not correlate to binding in a predictable fashion.

Given the highly diverse nature of antibodies, particularly in the CDRs, one generally cannot envision the structure of an antibody by knowing its binding characteristics.

2008 guidelines indicated that describing an antigen may be sufficient to describe an antibody that binds to that antigen, even if none were produced.

A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or by describing structural features common the genus that “constitute a substantial portion of the genus.” See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997): The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties, “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 

“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor, 97 USPQ2d at 1875.  

The Court, in Abbvie v. Centocor (Fed. Cir. 2014), held that a disclosure of many different antibodies (in that case neutralizing antibodies to IL-12 with a particular binding affinity) was not enough to support the genus of all IL-12 neutralizing antibodies because the disclosed antibodies were very closely related to each other in structure and were not representative of the full diversity of the genus. The Court further noted that functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support especially in technology fields that are highly unpredictable where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus.

The court has since clarified that this standard applies to compounds other than cDNAs. See University of Rochester v. G.D. Searle & Co., Inc., F.3d ,2004 WL 260813, at *9 (Fed.Cir.Feb. 13, 2004).   The instant specification fails to provide sufficient descriptive information of the bispecific antibody as well as the antibody masked with an anti-idiotypic scFv used in the claimed method. Thus, one of skill in the art would reasonably conclude that the inventor(s), at the time the application was filed, did not have possession of the claimed invention.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).   As discussed, merely stating antigen or epitope bound by antibodies would encompass a genus of antibodies in claims, the skilled artisan cannot envision the detailed chemical structure(s) and functional attribute(s) of the encompassed genus of the antibodies binding to the epitope or antigen. Therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
Therefore, the claimed method of using bispecific antibody and the antibody masked with anti-idiotypic scFv without structural definitions of the antigen, antibody, and anti-idiotype scFv does not meet the written description provision of 35 U.S.C. §112, first paragraph.  
Applicant is referred to written description guidance at http://www.uspto.gov/web/patents/guides.htm and recent memorandum (Feb 22, 2018): Clarification of written Description Guidance for Claims Drawn to Antibodies and Status of 2008 Training Materials.
	

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


1.	Claim(s) 1-2, 5, 7-8, 11, 13, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Stecha et al (Post, Promega.com, published Aug 2016).
	Stecha et al (2016) teach an in vitro bioassay method using bispecific antibody for determining tumor antigen binding and T cell immunotherapies, wherein one arm of the antibody binds to tumor antigen CD19 expressed on tumor cells and another arm of the antibody binds to surface receptor TCR/CD3ε on a T cell engineered with IL-2 promoter and a gene encoding luciferase.  The T cell as effector cell is also considered as a report cell responding to CD3 stimulations and releasing luciferase (sections 1-2 and 5).  Stecha et al (2016) teach the method having steps including contacting tumor sample with the report cell, adding the bispecific antibody to the tumor and reporter cells, and measuring the luminescence to determine the presence of tumor antigen (sections 5-6).  Stecha et al (2016) use the method to determine immunotherapy with activated T cell, but the tumor antigen must be identified and determined by the bispecific antibody, therefore the method would anticipate the current invention, determining the presence of tumor antigen.


For 103 rejection:
One skill in the art would be motivated with reasonable expectation to use the method to identify and determine the presence of the tumor antigen expressed on tumor tissue sample including the sample from biopsy with a bispecific antibody to arrive at current invention without unexpected result.

2.	Claim(s) 1-2, 5, 7-8, 11, 13, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Stecha et al (Cancer Res 75: (15-supplement): 5439, August, 2015).
Stecha et al (2015) teach a method of using bispecific T-cell engager targeting CD3 on T cell and a tumor antigen on cancer target cell, wherein the T cell is reporter Jurkat T cell expressing luciferase reporter derived by IL-2 promotor or NFAT response element, wherein the cancer target cell is EpCAM antigen expressing cells. Stecha et al (2015) teach method steps comprising co-culturing (contacting) Jurkat reporter cell with cancer target cell, adding bispecific anti-EpCAM X anti-CD3 antibody, and then determining T-cell proliferation/activation based on measuring luciferase expression by Jurkat T when the bispecific antibody binds to the target antigen EpCAM on tumor cell and CD3 on T cell. Thus, Stecha et al (2015) teach the method steps recited in the present invention.  Stecha et al (2015) although use the method to determine the potential of immunotherapy with activated T cell by the bispecific antibody, the presence of the tumor antigen must be determined first by the bispecific antibody.  Therefore the method would anticipate the current invention, determining the presence of tumor antigen. 
For 103 rejection:
One skill in the art would be motivated with reasonable expectation to use the method to identify and determine the presence of the tumor antigen expressed on tumor tissue sample including the sample from biopsy with a bispecific antibody to arrive at current invention without unexpected result.

3.	Claim(s) 1-13 and 16 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bruenker et al (US20190119383, priority to March 2016).
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Bruenker et al first teach a bispecific antibody comprising first arm binding to a tumor antigen including FolR1 and second arm binding to CD3ε on T cell, wherein the tumor antigen FolR1 expressed on target tumor cell. Bruenker et al teach that the anti-CD3 binding arm is masked by anti-idiotypic scFv to anti-CD3ε linked with a protease-cleavable linker (figure 5, [0749]+).  Bruenker et al also teach a Jurkat NFAT luciferase reporter cell line, wherein Jurkat is a T cell leukemia cell line that expresses CD3ε recognized by the bispecific antibody.  Bruenker et al then teach a bioassay method comprising contacting primer tumor samples (tumor cells or tissues, [003]) with the Jurkat NFAT reporter cell and the bispecific antibody binding to the tumor antigen and a protease to activate the bispecific antibody that, thereby bind to CD3ε on Jurkat cell.  Then expression luciferase is measured when the bispecific antibody binding to tumor target on the tumor samples and CD3ε on Jurkat cell [0166, 0198-99 and 0203, 0748-79, 0812-21].  Bruenker et al also teach that the first and second arm have common light chain (figure 5). 

For 103 rejection:
The teachings of Bruenker et al on the method of determining the presence of target antigen on tumor sample with bispecific antibody and reporter cell are set forth above. 
Bruenker et al do not teach the tumor tissues from biopsy.
It is well known biopsy sample contain tumor cell and piece of tissues. Using biopsy sample to screen tumor antigen expressed on tumor is common practice in the field.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use the biopsy sample that contain a piece of tumor tissue for detecting target antigen with the method of Bruenker with expected result.  One of ordinary skill in the art before the effective filing date of was made would have been motivated with reasonable expectation of success to determine the tumor target in the biopsy sample with the antibody binding to because Bruenker et al have shown a method of doing so in tumor tissues and cells and because biopsy sample contains pieces of tissue, which is well known fact. Therefore, the reference teaches and suggests each and every limitation of the claims. 

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:30am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LEI YAO/           Primary Examiner, Art Unit 1642